IN THE SUPREME COURT OF THE STATE OF DELAWARE

    CHRISTOPHER DESMOND,                      §
                                              §   No. 383, 2018
          Defendant Below-                    §
          Appellant,                          §
                                              §
          v.                                  §   Court Below—Superior Court
                                              §   of the State of Delaware
    STATE OF DELAWARE,                        §
                                              §   Cr. ID N91009844DI
          Plaintiff Below-                    §
          Appellee.                           §

                               Submitted: October 11, 2018
                               Decided:   November 13, 2018

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                        ORDER

         Upon consideration of the notice to show and the appellant Christopher

Desmond’s response, it appears to the Court that:

         (1)    In November 1992, a Superior Court jury convicted Desmond of

ten counts of Robbery in the First Degree as well as other related offenses.

This Court affirmed the Superior Court’s judgment on direct appeal.1 Since

that time, Desmond has filed a number of unsuccessful motions and petitions

challenging his 1992 convictions in this Court, the Superior Court, and the

United States District Court for the District of Delaware. In February 2015,



1
    Desmond v. State, 654 A.2d 821 (Del. 1994).
the Court directed the Clerk of the Court to refuse any filings from Desmond

unless the filing was accompanied by the required filing fee or a completed

motion to proceed in forma pauperis with a sworn affidavit containing the

certifications required by 10 Del. C. § 8803(e) and that motion was granted

by the Court.2

         (2)    On July 25, 2018, Desmond filed a notice of appeal from the

Superior Court’s order dated July 10, 2018, summarily dismissing his

eleventh motion for postconviction relief. He also filed a motion to proceed

in forma pauperis, certifying that he had made a diligent and good faith effort

to determine what relevant case law controls the legal issues on appeal and

that he had no reason to believe that his claims are foreclosed by controlling

law. The Senior Court Clerk issued a notice directing Desmond why his

appeal should not be dismissed for Desmond’s certification that he had no

reason to believe that his claims are foreclosed by controlling law.

         (3)    Desmond’s response to the rule to show cause does not address

his certification that he has no reason to believe that his appeal from the

Superior Court’s summary dismissal of his untimely and repetitive eleventh

motion for postconviction relief is controlled by settled law.         Instead,

Desmond responded to the notice to show cause by filing a “Motion to Recuse


2
    Desmond v. Biden, 2015 WL 631582 (Del. Feb. 11, 2015).


                                           2
the Bench.” There is no basis for Desmond’s recusal motion. Moreover, it is

clear that Desmond’s eleventh motion for postconviction relief was foreclosed

by settled Delaware law. His appeal, therefore, is subject to dismissal.

      NOW, THEREFORE, IT IS ORDERED that the appeal is

DISMISSED.

                                       BY THE COURT:


                                       /s/ Collins J. Seitz, Jr.
                                              Justice




                                      3